DETAILED ACTION

In view of the appeal brief filed on 10/23/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727    
                                                                                                                                                                                                    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-298902 A (Hayashi) in view of US 2007/0231593 A1 (Ryu), US 2005/0136312 A1 (Bourgeois) and US 2009/0092872 A1 (Miyazawa).

    PNG
    media_image1.png
    352
    489
    media_image1.png
    Greyscale

Regarding claims 1, 5 and 6, Hayashi discloses a deformation absorption member (elastic body 23, 43, 53, 63) disposed between and abutting an anode side separator (second separator 22, 32) and a cathode side separator (first separator 21, 31) of a fuel cell stack [0024], [0027], [0031], [0043], [0049]. See Fig. 1(b), above.

    PNG
    media_image2.png
    383
    740
    media_image2.png
    Greyscale


The combination of Hayashi and Ryu does not teach that the deformation absorption member is joined to one of the separators. Bourgeois however teaches physically bonding, such as by welding or brazing, a flat surface (base material) of a compliant structure 16 (deformation absorption member) to a separator plate 18 on one side thereof [0029], [0030]. See Fig. 2. 
	The combination of Hayashi, Ryu and Bourgeois does not teach the particularly claimed arrangement of the joined portion such that only a part of the base material is joined and a portion of the base material is not joined to the adjacent separator. Miyazawa however teaches joining portions of the back side of a separator member with an adjacent separator member by welding or brazing, to reduce contact resistance and prevent misalignment, wherein dimensions of each welding portion can be freely determined [0018], [0061]-[0063], [0074]. Linear welded portions and dot welded portions can be provided in any arrangement in accordance with the dimensions of projecting portions of the separators, warping of the separators, and a distribution state of contact portions of the separators, wherein penetration resistance decreases as a welded area ratio increases, but the welded area ratio may be as low as 5% in order to reduce work-hours for welding [0076]-[0080]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the joining between the base plate and the separator as taught by Bourgeois such that only a portion of the back of the deformation absorption member of the combination is joined to the adjacent separator, 
Regarding claim 2, Ryu further teaches that the first one of the plurality of raised pieces (tongue pieces 3) and the adjacent one of the plurality of raised pieces 3 are formed such that the extension portion of the first one of the plurality of raised pieces 3 and the extension 
Regarding claim 3, Ryu further teaches that the extension portion (flat part) of the raised pieces (tongue pieces) may be oriented in either a first direction, as shown in Figs. 1-3, or in an opposite direction, as shown in Fig. 4. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the first one of the plurality of raised pieces and the adjacent one of the plurality of raised pieces such that the extension portion of the first one of the plurality of raised pieces and the extension portion of the adjacent one of the plurality of raised pieces are varied to as to be opposed to each other along the intersecting direction, as a combination of equivalents. See MPEP 2144.06 I. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). In an alternative interpretation, it would have been an obvious modification to reverse the orientation of the adjacent one of the plurality of raised pieces. See MPEP 2144.04 VI. A. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding claims 4, 7 and 8, Ryu further teaches that each of the plurality of raised pieces (tongue pieces 3) is formed in a rectangular shape having four corners. See Fig. 1. It further would have been obvious based on the guidance in Miyazawa to form the portion of the base material that is joined to the anode side separator or the cathode side separator that is located on the opposite side of the deformation absorption member from the one of the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9893370 B2 (formerly claims 22-36 of Application No. 14/384849). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite the same deformation absorption member (displacement absorber), including the base and raised pieces (spring function portions) having proximal ends (fixed ends) and extension portions (free ends), which is fixed to a separator. The claimed joined portion of the base material is not defined sufficiently specifically to patentably distinguish the instant claims from the copending claims, in which the displacement absorber and at least one of the separators are joined in at least a part of contact portions of the displacement absorber and the at least one of the separators.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 10/23/2020 have been fully considered but they are not persuasive.
In response to applicant’s arguments specifically directed to the elastic body configured as the corrugated metal piece 23 in Hayashi’s first embodiment, the rejection is clarified to more specifically indicate that Hayashi is being relied on only for its teaching of a deformation absorption member generally and for its positioning between two separators, not for any particular structure of the elastic body, and is not limited to the first embodiment specifically.
The applicant argues that although not expressly discussed for each embodiment, Hayashi requires lateral spreading of the elastic body in all embodiments, because it teaches that “‘other configurations’ of the elastic body are ‘the same as those of the first embodiment’”. This is a mischaracterization of the reference. What is stated in Hayashi is that “other structures are the same as in the first embodiment”. The elastic body is specifically described in each embodiment, and thus is not one of the “other structures”. Furthermore, for Hayashi’s embodiments in which the elastic body is not configured as a corrugated metal piece, there is no reasonable expectation, nor does Hayashi provide any explanation of how, the elastic body would spread laterally when pressed.
In response to applicant’s arguments that Miyazawa does not teach welding a deformation absorption member to a separator, this feature is now instead taught by Bourgeois, and Miyazawa is relied on only to modify the extent/positioning of the welding taught by Bourgeois. Furthermore, although the welding in Miyazawa is between two separator 
With respect to the double patenting rejection, the applicant alleges that the examiner agreed in the interview on 08/13/2019 that amendments would overcome the rejection. This is incorrect. As indicated on the examiner interview summary form mailed 08/22/2019, the examiner only agreed that the 112 and 103 rejections would be overcome. 
The remainder of applicant’s arguments have already been substantially addressed in the response to arguments section of the final rejection mailed 07/24/2020, which remarks are incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727